 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 

 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of July 13, 2011, by and among GENERAL MARITIME
CORPORATION, a Marshall Islands corporation (the “Parent”), GENERAL MARITIME
SUBSIDIARY CORPORATION (“GMSC”), ARLINGTON TANKERS LTD. (“Arlington”), GENERAL
MARITIME SUBSIDIARY II CORPORATION, a Marshall Islands corporation (the
“Borrower”), the Lenders party from time to time to the Credit Agreement
referred to below (the “Lenders”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH
(“Nordea”), as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent.  Unless otherwise defined herein, capitalized
terms used herein and defined in the Credit Agreement are used herein as therein
defined.
 
W I T N E S S E T H :
 
WHEREAS, the Parent, GMSC, Arlington, the Borrower, the Lenders and the
Administrative Agent are parties to the Amended and Restated Credit Agreement,
dated as of May 6, 2011 (as amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”); and
 
WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
 
NOW, THEREFORE, it is agreed:
 
I.           Amendments to Credit Agreement.
 
1.           Section 1 of the Credit Agreement is hereby amended by adding the
following new definitions in correct alphabetical order:
 
“First Amendment” shall mean the First Amendment to this Agreement, dated as of
July 13, 2011.
 
“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.
 
2.   Section 8.01(k) of the Credit Agreement is hereby amended by inserting the
following text immediately preceding the period (“.”) at the end of said
Section:
 
“; provided that after the First Amendment Effective Date to and including March
30, 2012, the Parent will deliver the Cash Flow Projections referenced above to
the Administrative Agent bi-weekly.”
 
3.           Section 9.08 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
“9.08           Minimum Cash Balance.  The Parent will not permit the sum of
(x) the Unrestricted Cash and Cash Equivalents held by the Parent and its
Subsidiaries and (y)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
the lesser of (i) the sum of available unutilized Revolving Commitments and the
available unutilized commitments under the $550M Credit Agreement and (ii)
$25,000,000 to be less than: (i) $50,000,000 at any time prior to the First
Amendment Effective Date, (ii) $35,000,000 at any time from the First Amendment
Effective Date to and including December 31, 2011, (iii) $40,000,000 at any time
from January 1, 2012 to and including March 31, 2012 and (iv) $50,000,000 at any
time from and after April 1, 2012; provided that, in addition to the covenant
set forth above for any date, in the event that a Non-Recourse Default has
occurred and is continuing, the Non-Recourse Subsidiary that is subject to such
Non-Recourse Default shall also be deemed not to be a Subsidiary for the purpose
hereof.”
 
II.           Miscellaneous Provisions.
 
1.           In order to induce the Lenders to enter into this First Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the First Amendment Effective Date (as defined below)
before and after giving effect to this First Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the First
Amendment Effective Date both before and after giving effect to this First
Amendment, with the same effect as though such representations and warranties
had been made on and as of the First Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
 
2.           This First Amendment is limited precisely as written and shall not
be deemed to (i) be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Credit Agreement or the other Credit
Documents or any of the other instruments or agreements referred to therein, or
(ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.
 
3.           This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
 
4.           THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
5.           This First Amendment shall become effective on the date (the “First
Amendment Effective Date”) when (i) the Borrower, GMSC, Arlington, the Parent
and the Required Lenders shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036; Attention: May Yip-Daniels
(facsimile number: 212-354-8113 / email: myip@whitecase.com), (ii) the Borrower
shall
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
have paid a non-refundable cash fee of $15,000 (the “Fee”) to each Lender party
hereto, which fee shall be earned by each such Lender on the First Amendment
Effective Date and made payable to the Administrative Agent for distribution to
such Lenders; provided, however, that any Lender that is a party to the $550M
Amendment (as defined below) and has received a fee in connection therewith
shall not be entitled to receive the Fee hereunder, (iii) the Borrower shall
have paid to the Administrative Agent all outstanding fees and expenses in
connection with the First Amendment (including, without limitation, the fees and
expenses of White & Case LLP) and (iv) an amendment to (x) the $550M Credit
Agreement (the “$550M Amendment”) and (y) the Junior Credit Agreement, in each
case in substantially the form (which form shall be reasonably satisfactory to
the Administrative Agent) attached hereto as Exhibit A and Exhibit B,
respectively, shall have become effective in accordance with its terms and the
Administrative Agent shall have received a copy thereof.
 
6.           The Required Lenders hereby direct the Administrative Agent to
consent, and the Administrative Agent hereby consents, to the amendment to the
Junior Credit Agreement in substantially the form attached hereto as Exhibit B.
 
7.           From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby on the First Amendment Effective Date.
 
*        *        *
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.
 


 
GENERAL MARITIME CORPORATION





 
By: /s/ Jeffrey D. Pribor                                                      

 
Name: Jeffrey D. Pribor

 
Title: Executive Vice President and Chief Financial Officer





 
GENERAL MARITIME SUBSIDIARY CORPORATION





 
By: /s/ John C. Georgiopouos                                            

 
Name: John C. Georgiopoulos

 
Title: Treasurer



 
GENERAL MARITIME SUBSIDIARY II CORPORATION





 
By:/s/ John C. Georgiopouos                                             

 
Name: John C. Georgiopoulos

 
Title: Treasurer





 
ARLINGTON TANKERS LTD.





 
By: /s/ Brian
Kerr                                                                  

 
Name: Brian Kerr

 
Title: Treasurer







 
 

--------------------------------------------------------------------------------

 


 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 
Individually and as Administrative Agent and Collateral Agent





 
By: /s/ Colleen Durkin                                  

 
Name: Colleen Durkin

 
Title:   First Vice President





 
By: /s/ Martin Lunder                                   

 
Name: Martin Lunder

 
Title:   Senior Vice President

 
 


 
 

--------------------------------------------------------------------------------

 






SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD., VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT


NAME OF INSTITUTION:


DnB NOR Bank ASA




By:  /s/ Nikolai A. Nachamkin                           
       Name: Nikolai A. Nachamkin
       Title:   Senior Vice President


By: /s/ Evan Uhlick                                             
       Name: Evan Uhlick
       Title: Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD., VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT


NAME OF INSTITUTION:


ITF INTERNATIONAL TRANSPORT FINANCE SUISSE AG




By: /s/ Kerstin Walther-Regazzoni                                
                                                                           
       Name: Kerstin Walter-Regazzoni
       Title:   Chief Operations Officer


By: /s/ Natalja
Formuzala                                                                                                                             
       Name: Natalja Formuzala
       Title: Vice President
 

 
 
 

--------------------------------------------------------------------------------

 


 
SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD., VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT


NAME OF INSTITUTION:


NIBC Bank N.V.




By: /s/ Renee de Haes                                    
       Name: Renee de Haes
       Title:   Legal


By: /s/ Robbert Jan Souge                            
                                                                           
       Name: Robbert Jan Souge
       Title: Director Shipping
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY CORPORATION,
GENERAL MARITIME SUBSIDIARY II CORPORATION, ARLINGTON TANKERS LTD., VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT


NAME OF INSTITUTION:


SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)




By: /s/ Scott Lewallen                                      
                                                                
       Name: Scott Lewallen
       Title:   Head of Shipping Finance


By: /s/ Malcolm Stonehouse                           
       Name: Malcom Stonehouse
       Title: Client Associate
 

 
 
 
 